Citation Nr: 0421277	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-01 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.S.


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty for 19 years, 10 months and 
6 days from October 1950 to October 1970.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a special apportionment decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Contested claims procedures have been 
followed in this case.  


FINDINGS OF FACT

1.  The veteran is in receipt of service-connected disability 
compensation benefits and his award does not include any 
additional benefits for dependents.  

2.  Appellant is the veteran's former spouse and the 
custodial parent of the veteran's three children.  

3.  The veteran is reasonably discharging his responsibility 
for the support of the children in the custodial parent's 
custody.  

4.  The evidence shows the custodial parent is able to 
provide basic necessities for the children and she has not 
demonstrated financial hardship.  

5.  An apportionment of VA compensation benefits will cause 
the veteran undue hardship.  




CONCLUSION OF LAW

The criteria for an apportionment of the veteran's 
compensation benefits on behalf of his minor children have 
not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction has 
not provided the appellant notice of the passage of the VCAA 
or the duty to notify her regarding her claim for 
apportionment prior to the initial unfavorable agency 
decision in February 2001.  However, upon review, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO notified the appellant of the evidence and information 
necessary to substantiate her claim for apportionment in a 
February 2001 special apportionment decision.  The VA fully 
notified the appellant of what is required to substantiate 
such a claim in this decision.  

Additionally, the RO notified appellant the reasons why she 
was not entitled to an apportionment of the veteran's 
compensation benefits in the February 2001 decision and the 
January 2002 statement of the case.  The statement of the 
case provided the appellant with the laws and regulations 
pertaining to entitlement to the benefit sought, and included 
a detailed explanation as to why appellant had no entitlement 
under the applicable laws and regulations based on the 
evidence provided.  The duty to notify the appellant has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the evidence includes statements 
regarding the veteran's and appellant's monthly income and 
expenditures.  The evidence also includes copies of receipts 
showing child support payments made by the veteran.  It does 
not appear that there are additional records that are 
necessary to proceed to a decision in this case.  

The Board finds that additional development is not necessary 
to make a decision on the issue being decided in this case.  
The evidence establishes there is no reasonable possibility 
that additional assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran or the 
appellant in developing the facts pertinent to the issue on 
appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Factual Background

The veteran is service-connected for multiple fragment wounds 
of the right upper extremity with an evaluation of 70 
percent, effective July 1, 1972.  He is service-connected for 
post traumatic stress disorder with an evaluation of 50 
percent, effective March 12, 1998.  He is service-connected 
for multiple fragment wounds of the right chest with an 
evaluation of 40 percent, effective July 1, 1972.  He is 
service-connected for fragment wound scars of the abdomen, 
right leg and left foot with a noncompensable evaluation, 
effective July 1, 1972.  He is service-connected for donor 
graft site scar of the right thigh with a noncompensable 
evaluation, effective July 1, 1972.  He has a combined 
disability rating 90 percent for his service-connected 
disabilities.  The veteran has also been awarded entitlement 
to special monthly compensation for loss of use of one hand, 
effective October 9, 1970.  He has also been awarded 
entitlement to a total disability rating due to individual 
unemployability due to service-connected disabilities, March 
6, 2000.  He is not receiving additional compensation 
benefits for dependents.  

The veteran and appellant were married on August [redacted], 1995.  
The veteran and appellant have three children: R.J.S. was 
born on December [redacted], 1984; R.A.S. was born on October [redacted], 
1990; and, R.F.S. was born on January [redacted], 1993.  R.J.S. is 
currently over age 18 and graduated from school in June 2003.  

The veteran and appellant were divorced on October [redacted], 2002.  

The appellant filed her claim for apportionment in September 
2000.  She stated that she and the veteran were separated and 
she had custody of their children.  Appellant limited her 
claim to an apportionment of the veteran's compensation to 
help support their three children.  

The veteran contends that he is adequately supporting their 
three children with monthly child support payments.  He 
argues that an apportionment of compensation benefits will 
cause the veteran undue hardship.  He alleges appellant earns 
more than $50,000.00 per year.  



In October 2000 the veteran reported a total monthly income 
of $2,909.00.  He reported total monthly expenses of 
$2,784.00, which includes $900.00 per month in child support.  
He included a copy of his Office of Child Support Enforcement 
receipt in the amount of $900.00 for the month of October 
2000.  He stated that he has been paying $900.00 per month in 
child support since December 1997.  

In a December 2000 statement appellant argued that she had 
not received consistent monthly child support payments.  She 
reports monthly expenditures between $4,000.00 and $5,000.00 
per month.  

The evidence includes an historical payment report from the 
Office of Child Support Enforcement receipt showing the 
veteran paid monthly child support payments to appellant 
since 1997.  The majority of these payments are in the amount 
of $900.00.  

The evidence includes an April 2003 statement from a VA 
psychiatrist who opines that the veteran is unable to handle 
his finances secondary to progressive dementia and paranoid 
thinking.  

In January 2004 the veteran submitted two ORDERS from a 
Maryland Circuit Court.  The November 2001 ORDER shows 
veteran's child support payments were in arrears in the 
amount of $13,485.00, effective March 2001.  The November 
1997 ORDER was modified such that the veteran is required to 
pay $698.00 in monthly child support payments.  The December 
2001 ORDER shows veteran's is also required to pay $25.00 per 
month in past due child support payments.  Included are 
copies of receipts showing payment of the monthly child 
support payments and the past due amounts through December 
2003.  

During a February 2004 Board hearing, the veteran's 
representative argued that apportionment of the veteran's 
benefits for his children should not be granted.  The 
representative noted that the veteran paid court-ordered 
child support payments for his children.


Criteria

Where the veteran's dependent children are not in his 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.452(a).  VA regulations 
provide for two types of apportionment.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450.  The portion of that regulation which 
is pertinent to this appeal is 38 C.F.R. § 3.450(a)(1)(ii) 
which provides that an apportionment may be paid if the 
veteran's children are not residing with the veteran and the 
veteran is not reasonably discharging his or her 
responsibility for the children's support.  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, where 
hardship is shown to exist, compensation may be specially 
apportioned between the veteran and his dependents or the 
surviving spouse and children on the basis of the facts in 
the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration will be 
given such factors as:  Amount of VA benefits payable; other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and special needs of 
the veteran, his dependents, and the apportionment claimants.  
The amount apportioned should generally be consistent with 
the total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451, see 38 C.F.R. § 3.453.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  


Analysis

The appellant seeks an apportionment of the veteran's VA 
compensation benefits.  Appellant argues that she has custody 
of their three children and she has not received consistent 
monthly child support payments.  She argues that the veteran 
is not reasonably discharging his responsibility for the 
support of their children.  

In October 2000 the veteran reported having paid appellant 
$900.00 per month in child support for their three children.  
He included a copy of his Office of Child Support Enforcement 
receipt in the amount of $900.00 for the month of October 
2000.  He stated that he has been paying $900.00 per month in 
child support since December 1997.  The evidence shows that 
the veteran had been obligated to pay monthly child support 
in the amount of $900.00.  The evidence also includes an 
historical payment report from the Office of Child Support 
Enforcement receipt showing the veteran paid monthly child 
support payments to appellant from 1997 to 2001.  Although 
the November 2001 ORDER shows veteran's child support 
payments were in arrears in the amount of $13,485.00, 
effective March 2001, the veteran's monthly child support 
obligation was modified such that the veteran is required to 
pay $698.00 in monthly child support payments.  The December 
2001 ORDER shows veteran's is also required to pay $25.00 per 
month in order to satisfy past due child support payments.  
The veteran has submitted copies of receipts showing payment 
of the monthly child support payments and the past due 
amounts through December 2003.  Appellant has not responded 
or otherwise indicated that he veteran has stopped providing 
monthly child support payments.  While it appears that the 
veteran was not meeting his court-ordered support 
responsibilities in the past, it must be emphasized that 
there is no provision in the law for child support ordered by 
a civil court but unpaid to be withheld from VA benefits.  In 
any event, the evidence shows the veteran is presently 
discharging his responsibility for the support of their 
children.  The Board also notes that R.J.S. was born on 
December [redacted], 1984 and he is currently 19 years of age.  There 
is no indication he is attending college or that he became 
permanently disabled prior to the age of 18.  Therefore, he 
is no longer the veteran's dependent child.  The above 
evidence establishes that the veteran is reasonably 
discharging his responsibility for the support of their 
children and a general apportionment is not warranted.  

The evidence also shows that a special apportionment is not 
warranted in this case.  Appellant reports monthly 
expenditures between $4,000.00 and $5,000.00 per month.  She 
contends that she has difficulties bringing her children to 
medical and dental appointments.  She does not specifically 
argue that any of her children have been deprived the basic 
necessities of life.  Her 1999 W-2 Form shows she earned over 
$38,000.00 for that year.  The veteran is providing the 
$698.00 in monthly child support payments and $25.00 per 
month in order to satisfy past due child support payments.  
Appellant also states that she is receiving monthly Social 
Security Administration benefits in the amount of $228.00 for 
each child.  Her March 2000 credit union statement shows a 
positive balance of $95.00 in her saving account and a 
positive balance of $1600.00 in her checking account.  In 
short, the evidence fails to show that a hardship exists to 
warrant a special apportionment of the veteran's VA 
compensation benefits.  

On the other hand, the veteran reported a total monthly 
income of $2,909.00 in October 2000.  He reported total 
monthly expenses of $2,784.00, which includes basic monthly 
expenses and $900.00 per month in child support.  Currently, 
his monthly child support obligation is $698.00 and $25.00 
per month for past due support.  A special apportionment of 
the veteran's VA compensation benefits would appear to cause 
the veteran undue hardship under these circumstances.  

For these reasons, the Board finds that the veteran is 
reasonably discharging his responsibility for the support of 
the children in the custodial parent's custody.  The Board 
also finds that appellant is able to provide basic 
necessities for the children and she has not demonstrated 
financial hardship.  The Board also finds that a special 
apportionment of VA compensation benefits will cause the 
veteran undue hardship.  The Board finds that the evidence is 
not evenly balanced and concludes that the criteria for an 
apportionment of the veteran's compensation benefits on 
behalf of his minor children have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451, 3.452 (2003).  







ORDER

An apportionment of the veteran's VA compensation benefits is 
denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



